Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2018 and 07/22/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Prior Art of Record

The following references are considered to be the closest prior art to the claimed invention: Sano Kazuhiro et al., JP 2633637 B2 (hereinafter Kazuhiro), Guillaume Verneau et al., EP 2687860 B1 (hereinafter Verneau), Joerg Blumschein et al., US 20130221976 A1 (hereinafter Blumschein) and Olavi Makinen et al., WO/2005/038474 (hereinafter Makinen).

With regards to Claim 1, Blumschein discloses a method for detecting faults in a three-phase electrical distribution network, herein the method comprises - determining a zero-sequence current, a first phase current and a second phase current at a location of the three-phase electrical distribution network (the phase currents in the individual phase conductors of the power supply line as well as the zero-sequence current will be determined, a suspected short-to-ground signal will be generated if the individual phase currents and the zero sequence current are essentially of the same magnitude and are in phase [0009]); 
  Makinen discloses determining a first filtered zero sequence current, a first filtered first phase current and a first filtered second phase current by removing a frequency component from the zero sequence, the first phase and the second phase currents corresponding to a fundamental frequency of the electrical distribution network through filtering out said frequency component, said first filtered currents thereby including frequency components other than said removed frequency component (The method of the invention is characterized by producing a zero sequence voltage of said electricity distribution network, producing a sum current of the phase currents of said feeder line at the start of the feeder line, filtering said zero sequence voltage such that the filtered zero sequence voltage substantially comprises only the transient component appearing in the intermittent earth fault, filtering said sum current such that the filtered sum current substantially comprises only a transient component appearing in an intermittent earth fault [0009]);
determining a direction of the first filtered zero sequence current, a direction of the first filtered first phase current and a direction of the first filtered second phase current during a first time period (determining the amplitude and the phase angle of said sum current transient component at least at one frequency [0009]).
	According to the present invention the method is based on determining any two of the three phase currents and the zero-sequence current, then filtering those currents to remove a frequency component corresponding to a fundamental frequency and finally compare the directions of those filtered currents with each other to find at least one opposite corresponding to the other two that will signal a detection of fault.
Kazuhiro’s method is based on measuring all three phase currents, filtering them to determine negative sequence component of each phase and zero sequence component, compare the phases of each negative sequence component to the zero-sequence component and finally determining a fault in a phase if negative sequence current and zero sequence current of that respective phase are in-phase. 
Verneau’s method is based on the dispersion of linear correlation factor between the variations of three phase currents and zero sequence current due to the fault. Then determining the fault location based on the mean and standard deviation of the correlation co-efficient.
The present invention discloses (Specification, P-2, Line-16 - - P-3, Line-9) “Some prior art describes methods for locating faults in the electrical distribution networks. It is typical that the locating of the fault is done by performing test measurements which require a lot of effort and manpower and are time- consuming. These measurements can also damage the electrical distribution system due to the operation of circuit breakers which have to be closed de- spite of the fault in the distribution network. 
There are also methods developed which are based on measurements and fault locating algorithms. These methods are typically based on either centralized measurement in a substation or, alternatively, on distributed measurements in multiple locations of the distribution network and along the lines. Several methods based on centralized measurements have been developed. These methods are based on algorithms estimating the distance of the fault from the substation. All of these methods have limitations such as localizing the fault to the right branch of the network and none of these methods have really been utilized in large-scale. Especially there are difficulties in locating faults in compensated electrical distribution networks. 
As mentioned, there are also methods utilizing distributed measurements. 
These methods are typically based on measurement of zero-sequence current and voltage and observing the change in these parameters. These methods can be utilized to recognize the faulty branch of a feeder if the disconnector station is equipped with appropriate measurements and a remote-control capability. Another known method for recognizing faulty branch is based on comparing the zero-sequence current of different branches during the fault.”
The present invention also discloses (Specification, Lines:7-14) “An advantage of the methods, devices and arrangements according to the present invention is that detection of faults can be reliably determined based on the measurements and location of the fault detectors and the fault detection and/or non-detection signals from the fault detectors. Another advantage is that the fault detectors according to the present invention can be made relatively simply and affordably and, therefore, it is also economically feasible to arrange fault detectors in multiple locations in an electrical distribution network.
The present invention discloses the advantage of using current measurements over voltage measurement but doesn’t address any specific advantage of just using two phase currents and zero sequence current, and doesn’t provide mathematical reasoning of the declaration of fault when at least one of the filtered currents are opposite compared to the other two current directions. The present invention also doesn’t address any benefit over the existent method of fault detection that compares the characteristics of phase currents and zero sequence current to detect fault if similarities are found or the method that compares if the filtered negative sequence current and zero sequence current are in-phase, to detect fault.

Response to Arguments

Applicant’s argument with respect to Claim 13 have been fully considered and are persuasive. The rejection of the claim of 01/19/2022 has been withdrawn in view of the amendments.

Allowable Subject Matter

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to Claim 1, Kazuhiro, Verneau, Blumschein and Makinen, either singularly or in combination, fail to anticipate or render obvious,

 comparing said directions relatively to each other, and, if at least one of the determined directions is opposite with respect to at least one of the other two determined directions,

signaling a detection of a fault, in combination with all other limitations in the claim as claimed and defined by applicant.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cumunel Pascal et al. (EP 2383856 A1) discloses a method related to the identification and directional detection of a fault between two phases of a three-phase network without measurement of voltage of the line.
Yadong Liu et al. (US 20160187406 A1) discloses a method for identifying a lightning fault of an overhead transmission line (OTL) comprising determining a polarity of a travelling wave of each of three ABC phases subsequent to a single phase outage of the OTL. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863